Citation Nr: 0121486	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  00-23 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for spondylosis of the 
lumbar spine, currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1945. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

Initially, the Board notes that the veteran's appeal 
originally included the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  During the pendency of 
the appeal, the RO, in a March 2001 rating decision, granted 
TDIU effective January 25, 1999.  As such, this issue is no 
longer on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's lumbar spine disorder is currently 
evaluated at the maximum rating for intervertebral disc 
syndrome and is not shown to be manifested by residuals of a 
fracture of the vertebra, ankylosis or complete paralysis of 
the sciatic nerve.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
spondylosis of the lumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b), 4.7, 4.14, 4.71a, Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all information and evidence 
necessary to substantiate the claim has been properly and 
sufficiently developed.  In this regard, the Board recognizes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of this issue is not 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  The veteran has been provided a statement 
of the case and a supplemental statement of the case 
informing him of the relevant laws and regulations for an 
increased rating for the disability at issue.  VA outpatient 
treatment records have been obtained, and VA medical 
examinations have been conducted.  Moreover, the veteran has 
not identified any outstanding evidence which could be used 
to support his claim.  Therefore, no further assistance to 
the veteran regarding the development of evidence is 
required.  See generally 38 U.S.C.A. § 5103A (West Supp. 
2001); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

Historically, the RO granted service connection for 
spondylolisthesis of the lumbar spine in January 1945 and 
assigned a 10 percent rating.  In July 1961 and December 
1974, the rating was increased to 20 percent and 40 percent, 
respectively.  In December 1977, the rating was increased to 
60 percent effective May 9, 1977.  This rating has remained 
in effect since that time and is now protected.  See 
38 C.F.R. § 3.951(b) (2000).

The veteran's claim for an increased rating for his service-
connected back disability was received on January 25, 1999.  
As such, the rating period for consideration on this appeal 
is from January 25, 1998, one year prior to the date of 
receipt of the increased rating claim, through the present  
See 38 C.F.R. § 3.400(o)(2).

VA outpatient treatment records dated in 1998 and 1999 
reflect treatment for severe back pain.  The records show 
that the veteran took Percocet for pain but that the drug did 
not help much.  In April 1998, he rated the pain as 8-9 on a 
scale of 0-10.  In January 1999, he complained of chronic low 
back pain worsening over the past 3 weeks.  Examination 
revealed mild tightness of the paraspinal muscles at the L5 
level.  Straight leg raising was to 45 degrees bilaterally.  
The diagnosis was chronic back ache.  Robaxin was prescribed 
for pain.  

On VA spine examination in May 1999, the veteran complained 
of back pain.  It was noted that the veteran came to the 
examination room in a wheelchair, but was able to get up and 
walk a short distance without any assistive aids.  He said he 
used a cane and walker at home.  He reported that the back 
pain went into both legs, right leg worse than the left, and 
ankles.  Physical examination of the lumbosacral spine 
revealed mild scoliosis, which the examiner opined might have 
been from spasms in the dorsal lumbar area.  The examiner 
also speculated it could have also been position because the 
veteran was not very mobile on examination.  Range of motion 
of the spine was flexion to 60 degrees, extension to 10 
degrees, right lateral bend to 15 degrees, left lateral bend 
to 10 degrees, and rotation to 25 degrees, bilaterally.  His 
muscles were checked against gravity and against strong 
resistance and they appeared to be slightly weaker.  They 
were graded 4.5/5 grade power because these ranges of 
movement were painful in all directions after about halfway 
through in the range of movements.  The examination revealed 
no loss of lordosis, but there was tenderness in the midline 
all the way in the lumbar spine extending into the dorsal 
spine and cervical spine areas.  There was no gluteal or 
sciatic nerve tenderness observed.  The pertinent diagnosis 
was spondylolisthesis at two levels, L3-L4 level grade I and 
at L5-S1 level grade II, with severe arthritic changes in the 
entire lumbar spine.  The examiner commented that the veteran 
had marked instability of the lumbar spine and that range of 
movements of his spine were very painful, weak, fatiguing and 
lacking endurance on repetitive movements.  The examiner 
further stated that the veteran had spasms and listed on one 
side.  He was deemed unfit for any gainful steady employment.  
X-rays of the lumbar spine taken the next day were 
interpreted as showing Grade II spondylolisthesis involving 
L4 and L5 over S1.  There was also spur formation seen 
throughout the vertebral body end plates.  The findings were 
characterized as consistent with severe degenerative 
arthritic changes involving L3-4 and L5-S1 with vacuum 
phenomena and narrowing of the disc spaces.

The veteran was also afforded a VA brain and spinal cord 
examination in May 1999.  Neurological evaluation revealed 
that the veteran walked with a painful gait.  He was able to 
stand on his heels and toes with assistance but had much 
difficulty walking on his heels and toes.  Range of motion of 
the lumbosacral spine was limited in all directions secondary 
to pain.  He complained of pain on palpation of the entire 
spine and the paraspinal muscles.  Straight leg raising was 
negative to 90 degrees, bilaterally.  Muscle strength was 5/5 
in all major muscle groups of the lower extremities, with the 
exception of some giveway weakness due to pain.  There was no 
atrophy of any of the major muscles in the lower extremities 
appreciated.  Sensory examination was intact to pinprick in 
all dermatomes.  Position and vibration was intact distally.  
Deep tendon reflexes were 2+ and symmetrical at the knees.  
Ankle jerks were absent, bilaterally.  Plantar responses were 
downgoing.  The diagnosis was chronic low back pain secondary 
to degenerative changes.  The examiner indicated that there 
was no evidence of radiculopathy or myelopathy on the 
neurological examination.  

In August 1999, the veteran testified that his lower back 
pain is severe and constant and prevented him from putting on 
his shoes half the time or getting in and out of the bathtub.  
He stated that he had back spasms about four times a week.  
He indicated that he took Percocet for pain but that it was 
not very effective anymore.  He denied any emergency room 
visits in the last 12 months for his back.  See August 1999 
hearing transcript.  

VA spine examination in December 2000 revealed that straight 
leg raising was to 50 degrees on the right and 60 degrees on 
the left.  The veteran complained of pain in the back of both 
legs at 45 degrees of straight leg raising, as well as having 
pain in the low back on the side of the leg that he was 
raising.  When he laid down he did so from a sitting position 
directly backwards.  He reported that he slept on one side or 
the other and that he could not sleep on his back.  It was 
noted that he was clearly uncomfortable flat on his back.  
The examiner observed that the veteran did not roll down on 
his side and then over on his back as one would expect with 
someone who had chronic back pain.  He could extend his back 
18 degrees.  He could bend to the right 14 degrees and to the 
left 10 degrees, and he could flex 45 degrees.  There was no 
palpable muscle spasm in the paraspinous muscles.  He was 
slightly tender to deep palpation over the lower lumbar 
spinous processes.  He was able to walk on his heels and 
toes, and he had a normal Romberg.  The pertinent diagnosis 
was marked degenerative disease of the lumbar spine.  The 
examiner commented that the veteran was unable to work at 
that time because of limitation of bending, lifting, sitting 
and walking secondary to the degenerative disease of his 
back.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (2000).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2000).  Evaluation 
of the same disability under various diagnoses is to be 
avoided.  38 C.F.R. § 4.14 (2000).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
Schedule for Rating Disabilities is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2000).

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The Board notes, however, that the 
DeLuca standards do not apply when a veteran is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston, 10 Vet. App. at 
85.


The veteran's low back disability is currently evaluated as 
60 percent disabling under Diagnostic Code 5293.  Under this 
code, a 60 percent rating is assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
5293 (2000).  This is the maximum schedular evaluation 
assignable under this code.  This rating also exceeds the 
maximum schedular evaluation assignable for limitation of 
motion of the lumbar spine pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 5292, or ankylosis of the lumbar spine under 
38 C.F.R. Part 4, Diagnostic Code 5289.

The Board has also considered whether there is any other 
schedular basis for assigning a higher evaluation.  In this 
regard, the Board notes that an 80 percent evaluation is 
warranted for complete paralysis of the sciatic nerve.  With 
complete paralysis of the sciatic nerve, the foot dangles and 
drops, there is no active movement possible of muscles below 
the knee, and flexion of the knee is weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2000).

Sciatic neuropathy, however, is specifically identified as a 
factor for consideration in the evaluation of a disability 
under Diagnostic Code 5293.  Therefore, it would not be 
appropriate to evaluate the disability under both Diagnostic 
Codes 5293 and 8520.  38 C.F.R. § 4.14 (2000).

Nevertheless, when considered alone, a higher rating in not 
warranted under Diagnostic Code 8520 because there is no 
medical evidence that the veteran has complete paralysis of 
the sciatic nerve.  Therefore, a rating in excess of 60 
percent is not warranted under Diagnostic Code 8520 (2000).

The Board has also considered evaluating this disability 
under other diagnostic codes applicable for disabilities of 
the spine to include Diagnostic Codes 5285, residuals of 
fracture of the vertebrae and Diagnostic Code 5286, complete 
bony fixation of the spine.  The Board, however, notes that 
the veteran does not demonstrate any objective evidence of 
ankylosis of the spine or residuals of fracture of the 
vertebrae to warrant a higher schedular evaluation in excess 
of 60 percent under either of these codes.  

In reaching this decision, the Board acknowledges the 
veteran's VA medical evidence as well as his August 1999 
testimony regarding the adverse impact the low back 
disability has had on his life.  While the May 1999 VA 
examination reflects that the veteran experiences functional 
impairment due to low back pain, the Board notes that the 
DeLuca standards do not apply when a claimant is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston, 10 Vet. App. at 
85.  Given that severe limitation of motion (at 40 percent) 
is the maximum rating pursuant to Diagnostic Code 5292, 
pronounced intervertebral disc syndrome (at 60 percent) is 
the maximum rating pursuant to Diagnostic Code 5293, and a 
higher evaluation requires ankylosis pursuant to Diagnostic 
Codes 5285, 5286 and 5289, the DeLuca provisions do not apply 
in this case.  Thus, the veteran's medical records and lay 
statements do not provide a basis for a higher evaluation.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5293 (2000).

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Board notes that there is no evidence that 
the veteran's low back disability has necessitated frequent 
periods of hospitalization or that the manifestations of the 
disability are unusual or exceptional.  Rather, the evidence 
shows that the manifestations of the disability are those 
contemplated by the schedular criteria.  Therefore, the Board 
must conclude that the average industrial impairment from the 
disability would not be in excess of that contemplated by the 
assigned evaluation.  Accordingly, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an increased rating for spondylosis of the 
lumbar spine is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

